Citation Nr: 1210276	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968, including honorable service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a May 2008 decision, the Board denied service connection for hypertension.  The Veteran appealed the May 2008 decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2010 Memorandum Decision, the Court vacated and remanded this issue back to the Board.  The Board remanded the Veteran's claim in November 2010.


FINDING OF FACT

The Veteran's hypertension is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an October 1966 induction examination, the Veteran's blood pressure appeared to be noted as 130/58.  Upon service discharge in September 1968, the Veteran's blood pressure was 140/78. 

On VA examination in April 1976 the Veteran reported that he had been told several years earlier that he had elevated blood pressure, but he had not had any treatment.  The examiner found the Veteran to have elevated systolic blood pressure.

The Veteran submitted blood pressure readings dated from April 1997 to December 2004 and these readings show elevated blood pressure.

The Veteran was provided a VA examination in January 2011.  The examiner noted that the Veteran had hypertension, stable on medications.  He went on to state that he was unable to say without resorting to speculation if the Veteran's present hypertension started in service.  In November 2011 this VA examiner again reviewed the Veteran's medical records.  This time he noted that the Veteran had an elevated blood pressure reading in service and opined that it was at least as likely as not that the Veteran's present hypertension is related to service. 

VA Training Letter 00-07 (July 17, 2000), provides that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.

In this case the Veteran currently has hypertension and a VA physician has provided a nexus between the Veteran's current hypertension and an elevated blood pressure reading in service, the 140 systolic measurement.  The Board recognizes that the same physician stated 10 months earlier that he was unable to provide an opinion.  Considering that the favorable opinion is the physician's most recent opinion, the Board finds that it is the most probative.  Furthermore the Veteran had high blood pressure on VA examination in April 1976 and at that time the Veteran reported that he had been told years before that he had elevated blood pressure.  This also supports the VA physician's favorable opinion.  Considering all doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


